Citation Nr: 1310970	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-15 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic disability manifested by dizziness, vertigo, and difficulty with balance, claimed as Meniere's disease, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

In July 2008, the Board denied the Veteran's claim of entitlement to service connection for Meniere's disease.  The Veteran appealed the July 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in November 2009, the Court vacated the part of the July 2008 Board's decision that denied service connection for this disorder and remanded the case to the Board.

The issue was remanded for further development by the Board in November 2010, October 2011, and March 2012 to provide the Veteran a VA examination to determine the current diagnosis and etiology of the Veteran's dizziness, vertigo, and difficulty with balance, to include Meniere's disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In November 2012, the requested VA examination was conducted.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record of a chronic disability manifested by dizziness, vertigo, and difficulty with balance, claimed as Meniere's disease, at any time since the Veteran's claim.


CONCLUSION OF LAW

A chronic disability manifested by dizziness, vertigo, and difficulty with balance, claimed as Meniere's disease, was not incurred in, or aggravated by, active service, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned in the award of the benefit sought.

The duty to notify was partially satisfied prior to the initial decision in correspondence in October 2005.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter did not address the criteria for assignment of a rating or effective date which was provided in correspondence in March 2006.  Although the March 2006 notice letter was not sent before the initial decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case in a statement of the case in April 2006 and supplemental statements of the case in July 2006, June 2011, August 2011, December 2011 and January 2013, after the notice was provided.  Therefore, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  Additionally, the claims file contains the Veteran's statements in support of his claims.  Additionally, the Veteran was provided a VA examination in November 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As noted above, the claim was remanded by the Board in November 2010, October 2011 and March 2012 to provide the Veteran a VA examination to determine the diagnosis and etiology of his dizziness, vertigo, and difficulty with balance, to include Meniere's disease.  In November 2012, the Veteran was afforded a VA examination.  The Board finds that the November 2012 VA examination is adequate, as it is predicated on a review of the claims file, to include medical records, an interview with the Veteran regarding his symptoms and complaints, and a clinical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Under these circumstances, the Board finds that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, further examination is not necessary regarding the issue on appeal.

Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2012).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 488 (1995).

The Board is to consider all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

In rendering a decision on appeal, the Board must analyze the competence, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has Meniere's disease which is related to acoustic trauma in service or is secondary to his service-connected hearing loss or adjustment disorder.

Service treatment records, including the Veteran's February 1946 separation examination report, are silent for any symptoms, diagnosis, or treatment for Meniere's disease or any other vestibular condition in service.

The evidence of record reflects the Veteran's longstanding history of hearing loss and tinnitus since military service.  In correspondence in July 1947, the Veteran reported that he was exposed to acoustic trauma due to a mortar shell explosion during his service and that he experienced ringing in his ears ever since that time.  Throughout the rating period on appeal, service connection has been in effect for bilateral hearing loss, tinnitus, adjustment disorder with depression, and residuals of malaria.

A June 1991 private treatment report stated that the Veteran had had two episodes of lightheadedness after he had been bent over for any length of time.  He stated that he got overheated about a week and three days previously at work.  The assessment was possible orthostatic hypotension due to heat prostration.

In a December 2001 private treatment report, the Veteran reported that he had been a little dizzy.  The treating physician suspected that the dizziness was due to his blood pressure elevation.

In an April 2002 VA audiology clinic note, the Veteran complained of off-balance/ dizziness problems lately.  It was noted that he had macular degeneration and could not see well.  No diagnosis was noted related to his complaints.

In a June 2002 private treatment report, the Veteran was seen for evaluation of his hypertension.  He stated that his dizziness was worse when he was lying in bed-if he lied over on his left side it exacerbated but lying on his right side did not seem to.  He had no visual disturbances other than the macular degeneration nor was he lightheaded during the day.  The assessment was benign positional vertigo.

In an August 2003 private treatment report, the Veteran presented with sudden onset of not feeling very good.  He stated that he just felt like he was on a "[c]heap drunk."  It was noted that he had more diaphoresis lately and historically he had more diaphoresis all summer according to the Veteran's wife.  The assessment was probable vestibular neuronitis.  Three weeks later, the Veteran presented with ongoing problems of being dizzy.  The treating physician noted that the Veteran was treated with Meclizine when he was seen three weeks previously and symptoms had come and gone.  The Veteran described unsteadiness as opposed to vertigo.  The assessment was ongoing complaints of weakness and unsteadiness.

In a December 2004 private treatment report, the Veteran was seen with a chief complaint of severe dizziness and disequilibrium, such that he was not able to stand or walk at home.  He reported an acute onset that night.  He reported a history of problems with dizziness since the morning when he woke up and that he had been having difficulty ambulating due to dizziness and associated nausea, but with no vomiting.  On physical examination, the Veteran stumbled and was very unsteady and broad-based in his gait.  The assessment was subacute to acute dizziness and vertigo and ataxia, probably viral labyrinthitis.  However, the treating physician noted that transient ischemic attack (TIA) vs. cerebrovascular accident (CVA) vs. other etiologies must be ruled out.  The Veteran was also referred to the otolaryngology clinic and the assessment was benign positional vertigo.

In a May 2007 private treatment report, the Veteran reported a little dizziness.  He stated that his dizziness was worse when he changed position going from lying to sitting or sitting to standing.  He did not have any other symptomatology to report.  The room did not spin and he did not get nauseated.  No diagnosis was noted related to the complaint of dizziness.

A July 2008 private treatment report noted assessment of "Meniere's disease-probably related to activity in the war with artillery."

In an October 2010 private treatment report, the Veteran reported dizziness that was worse when he lied down.  He got a little dizzy when he first stood up.  He felt unsteady on his feet.  He reported other symptoms in relation to his many other medical conditions.  No diagnosis was noted for his reported dizziness or unsteadiness.

In a December 2010 VA treatment report, the Veteran reported having problems with being dizzy when he moved his head or when he stood.  He stated that this could last all day but was generally not constant.  He denied any nausea or vomiting.  The Veteran was started on Meclizine for dizziness.

The Veteran underwent a VA examination in November 2012.  The VA examiner stated that the Veteran was an extremely poor historian and offered very little insight into his current symptoms but that his wife was able to answer some questions.  According to the interview, the Veteran had ongoing problems with dizziness for quite some time.  He reported that these symptoms occurred mostly when he got up from seated or lying-down position.  He described the sensation as lightheadedness.  His wife stated that he had episodes during which he would be sitting in his chair and suddenly would grab his head and say "my head is spinning."  He did not become nauseated or vomit.  The Veteran and his wife were unable to provide the frequency of the episodes.  It was noted that the lightheaded feeling with position change was brief but the head spinning episodes lasted for several hours.  The examiner noted that the Veteran's balance problems were exacerbated by the fact that he had macular degeneration causing extremely poor vision and he also had a longstanding history of arthritis and had difficulty walking.  The examiner listed all pertinent private treatment notes showing the Veteran's complaints and symptoms in regard to the Veteran's claim on appeal, including the July 2008 private treatment note listing "Meniere's disease-probably related to activity in the war with artillery" in the assessment.  The examiner noted that no further notes were found in regard to Meniere's disease and that the Veteran was also seen on several occasions for pre-syncope, syncope and orthostatic hypotension.  On physical examination, the Veteran's external ear, ear canal and tympanic membrane were normal and his gait was unsteady; he used a cane for ambulation and was very slow and unsteady.  

The examiner opined that the Veteran did not have any of the findings, signs, or symptoms attributable to Meniere's syndrome or a peripheral vestibular condition.  With regard to the July 2008 private diagnosis of Meniere's disease, the examiner stated that there were no findings which confirmed the diagnosis in the particular note especially in that there was no mention of vertigo, hearing loss, tinnitus, or any other symptoms associated with Meniere's disease.  

The examiner further noted that it was highly unlikely that the Veteran suffered from Meniere's disease because Meniere's disease was a chronic illness but there was no subsequent mention of this diagnosis in any of the notes from the same clinic.  The examiner added that the assertion that Meniere's disease was caused by the Veteran's exposure to artillery was not based in fact because while the exact etiology of Meniere's disease was not completely known, it was due to an overaccumulation of fluid in the endolymphatic sac and was not shown by clinical studies to be related to or exacerbated by noise exposure.

The examiner opined that it was highly likely that the Veteran's arthritis and macular degeneration, along with orthostasis, played a very large part in his problems with balance and dizziness although the exact etiology of his balance problems and dizziness was unclear given the multi-factorial nature of these problems.  It was noted that caloric testing could be performed to delineate the degree to which the peripheral vestibular system played in his symptoms, however, due to traveling constraint of the Veteran, they were not able to obtain that testing.

The examiner concluded that based on the limited history provided by the Veteran, extensive review of the Veteran's records, and his experience as an otolaryngologist, it was less likely than not that the Veteran's current balance problems, vertigo, and dizziness were a result of or exacerbated by his military service, or a result of or exacerbated by his service-connected hearing loss or any other service-connected disability.

After reviewing the evidence of record, the Board finds that there is no competent credible evidence of record that the Veteran has a current diagnosis of Meniere's disease or a currently diagnosable or identifiable underlying malady or condition manifested by dizziness, vertigo and difficulty with balance.  To the contrary, the evidence is against such a finding.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Concerning this, the private medical records show the Veteran's symptoms of lightheadedness, dizziness, positional vertigo, weakness and unsteadiness, from the early 2000s, with a single notation of episodes of lightheadedness in June 1991.  The private treatment records reflect various assessments in relation to these complaints, to include orthostatic hypotension, probable vestibular neuronitis, probable viral labyrinthitis, and Meniere's disease.  

However, the Board notes that the August 2003 and December 2004 private treatment reports noting assessments of vestibular neuronitis and viral labyrinthitis include speculative language such as "probable" or "probably."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions which are speculative, general or inconclusive in nature cannot support a claim).

The Board also finds that the July 2008 assessment of "Meniere's disease-probably related to activity in the war with artillery" has very limited probative value because it is not supported by any clinical findings, nor did the private medical professional provide any further explanation of the basis for such diagnosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the assessment was based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  To that effect, the November 2012 VA examiner stated that the assertion that Meniere's disease was caused by the Veteran's exposure to artillery was not based in fact because although the exact etiology of Meniere's disease was not completely known, it was due to an overaccumulation of fluid in the endolymphatic sac and was not related to or exacerbated by noise exposure.  The examiner further noted that it was highly unlikely that the Veteran suffered from Meniere's disease because Meniere's disease was a chronic illness but there was no subsequent mention of this diagnosis in any of the notes from the same clinic.

In this regard, the most probative evidence shows that the Veteran currently does not have a diagnosis of Meniere's disease or a peripheral vestibular disorder.  After thoroughly reviewing all private treatment notes of record, the November 2012 VA examiner concluded that the Veteran did not have any of the findings, signs, or symptoms attributable to Meniere's syndrome or a peripheral vestibular condition.  In reaching this conclusion, the examiner noted that it was highly likely that the Veteran's arthritis and macular degeneration, along with orthostasis, played a very large part in his problems with balance and dizziness although the exact etiology of his balance problems and dizziness was unclear given the multi-factorial nature of these problems.  Additionally, the examiner opined that it was less likely than not that the Veteran's current balance problems, vertigo, and dizziness were a result of or exacerbated by his military service, or a result of or exacerbated by his service-connected hearing loss or any other service-connected disability.

The Board attaches a significant probative value to the November 2012 VA examiner's opinion because not only was the opinion based on clinical findings, extensive review of the Veteran's records, the examiner's experience as an otolaryngologist, and interview of the Veteran, but it is also not inconsistent with the other medical evidence of record.

The Veteran is certainly competent to indicate that he experiences dizziness, vertigo, and balance problems.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Board has no reason to doubt the credibility of the Veteran's statements regarding the reported symptoms.  However, whether these symptoms are representative of Meniere's disease is well beyond lay expertise.  No current diagnosis of Meniere's disease or a peripheral vestibular disorder is apparent from the clinical examinations on file, and so the existence of the claimed malady turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  Moreover, dizziness, vertigo or difficulty with balance are undoubtedly subject to many causes, and the determination of whether these symptoms represent Meniere's disease is clearly within the realm of medical expertise.  In this regard, the November 2012 VA examiner pointed out that the exact etiology of the Veteran's balance problems and dizziness was unclear given the multi-factorial nature of these problems.  In short, the Board finds that the Veteran is not competent to establish that he has Meniere's disease.  He has not been shown to have had any medical training.

As a service connection claim requires, at a minimum, medical evidence of a disability at any time during the appeal period, the Veteran's claim for service connection for a chronic disability manifested by dizziness, vertigo, and difficulty with balance, claimed as Meniere's disease, is not warranted in this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a chronic disability manifested by dizziness, vertigo, and difficulty with balance, claimed as Meniere's disease, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


